DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 03/14/2022.  After entry of this amendment, claims 1-2 and 5-23 are currently pending in this Application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The original disclosure does not provide support for a time period of “at least 24 hours” for the time required to heat the green body to “a temperature in a range from equal to or above the sublimation temperature and below the decomposition temperature of the organic pore former” wherein the organic pore former is fumaric acid. The general disclosure of the specification of the present Application under examination does not provide support for this specifically time range; the only support for a time period for said heating is found in Example 2. However, the time period disclosed in Example 2 of the present Application under examination is for “over 48 h”; whereas, the claimed “at least 24 hours” broadens the disclosure of “over 48 h”, and as such it is not supported in the original disclosure of the present Application under examination.
In addition, considering the fact that the only support for the time period required to heat the green body of step b) is provided in Example 2, the claims can only be limited to the disclosure of Example 2 should Applicant wish to include a time period of even “over 48 h” which is drawn to the time required to heat the green body to a temperature equal to or above the sublimation temperature but below the decomposition temperature. It is important to note that Example 2 is limited to the use of PEG 300 in a concentration of 4.0% and PEG 6000 in a concentration of 3.0%, not just “binder” which is claimed in claim 1. Furthermore, Example 2 is limited to fumaric acid in only 40.0%; whereas, the claimed range of 2-60 wt% is much wider than the 
As such, even if Applicant amends claim 1, i.e. the only independent claim, to a time period of “over 48 h” in step b), claim 1 still claims a broader recitation for the binder type, does not claim any concentration for the binder, does not claim any specific heating temperature and heating for step b), and claims a much broader range of concentration for fumaric acid, than what is disclosed in Example 2.  
Thus, in order for a potential amendment to claim 1 to replace “at least 24 hours” with “over 48 h” to be found having proper and sufficient support in the original disclosure, Applicants need to make additional amendments to claim 1. 
Claims 2 and 5-23 are rejected as being dependent from a rejected claim. 

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Applicant has argued that Example 2 provides support for the claimed “at least 24 hours” for the claimed heating step of step b) because Example 2, as argued by Applicant, provides support for a holding time of over 48 hours (Remarks, page 6). 

Applicant has argued that fumaric acid, as the organic pore former, is disclosed to be present in an amount of 40% in Example 2, and based on that Applicant has argued that the amended claim 1 is adequately described in the specification as filed.
The examiner disagrees, and respectfully, submits that by limiting the independent claim to the holding time for the heating step b), which is not disclosed anywhere else in the specification except in Example 2, claim 1 would be considered to be properly supported by the original disclosure if and only if it’s limited to the components, concentrations, and conditions of Example 2, only. Should claim 1 be amended to delete the holding time, and assuming no other amendments be incorporated into claim 1 which is supported only by Example 2, then claim 1 can include limitations in ranges/concentrations that are broadly disclosed elsewhere in the original disclosure of the Application. 
It is emphasized that the holding time for the heating step of step b) is not disclosed anywhere else in the present Application under examination except only in Example 2, which is drawn to a specific embodiment, much narrower than the broadly disclosed invention of the original specification.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731